



COURT OF APPEAL FOR ONTARIO

CITATION: Amtim Capital Inc. v. Appliance Recycling
    Centers of America, 2014 ONCA 62

DATE: 20140123

DOCKET: C57509

Weiler, Rouleau and Strathy JJ.A.

BETWEEN

Amtim Capital Inc.

Plaintiff (Respondent)

and

Appliance Recycling Centers of America

Defendant (Appellant)

Thomas McRae and Matthew Urback, for the appellant

Ron Craigen and Michael Paiva, for the respondent

Heard and released orally: January 16, 2014

On appeal from the order of Justice
Thomas
    R. Lofchik
of the Superior Court of Justice, dated July 19, 2013, with
    reasons reported at 2013 ONSC 4867.

ENDORSEMENT

[1]

Appliance
    Recycling Centers of America (ARCA) appeals the motion judges refusal to
    dismiss or stay this action, brought against it by the respondent, Amtim Capital
    Inc. (Amtim).  Its submission before the motion judge, and in this court, was
    that this action is barred by a judgment for declaratory relief granted by the
    United States District Court, District of Minnesota.

[2]

ARCA
    is a Minnesota company that had two contracts with Amtim, an Ontario company,
    as part of ARCAs business interests in Ontario. Amtim disputed ARCAs
    calculation of payments owed to it under the agreements.

[3]

ARCA
    commenced an action in Minnesota seeking a declaration that it owed Amtim
    nothing.

[4]

Amtim
    commenced an action in Ontario for $1.6 million under the contracts.

[5]

Amtim
    unsuccessfully brought a motion to dismiss the Minnesota action on the grounds
    of lack of jurisdiction or
forum non conveniens
. After its motion was
    dismissed, Amtim did not defend ARCAs action and the U.S. District Court
    entered a default judgment in favour of ARCA. That judgment declared that
    ARCAs method of calculating the amount owing to Amtim was compliant with the
    parties contracts and that ARCA did not owe anything to Amtim beyond what it
    had already paid.

[6]

Armed
    with the default judgment, ARCA moved to set aside service of the statement of
    claim and to stay this action on the basis of
forum non conveniens.
ARCA
    conceded that the Ontario court had jurisdiction over it and jurisdiction to
    entertain this action. ARCAs motion was dismissed:
Amtim Capital Inc. v.
    Appliance Recycling Centers of America
, 2012 ONSC 1214, [2012] O.J. No.
    958. Applying a
Muscutt
analysis (
Muscutt v. Courcelles
(2002),
    60 O.R. (3d) 20 (C.A.)), the motion judge, Gordon J., held that Ontario had the
    closest connection to the dispute.

[7]

This
    court dismissed an appeal from that order:
Amtim Capital Inc. v. Appliance
    Recycling Centers of America
, 2012 ONCA 664, 298 O.A.C. 75. This court
    found no reason to interfere with the motion judges
Muscutt
analysis.
    This court also rejected ARCAs submission that the default judgment in the U.S.
    action was a factor that trumped all others. Such a conclusion would reduce
    the determination of the
forum conveniens
issue into a race to the courthouse
    and then to judgment. To do so would impair the flexibility of the full
forum
    conveniens
analysis that must be conducted (at para. 17).

[8]

Significantly
    for the purpose of this appeal, Goudge J.A., who gave the judgment of this
    court, added, at para. 18:

Moreover, to give the Minnesota default judgment the result
    contended for by the appellant is in effect to conclude that it constitutes
res judicata
for the
    entire Ontario action. As the Ontario action proceeds, the appellant may be
    able to use the Minnesota judgment to stay or defend the Ontario action on the
    basis of
res judicata
or a related legal doctrine. However it must do so directly and explicitly. In
    the
forum non conveniens
context, the Minnesota action including the default judgment remains only one
    relevant factor among others to be weighed together by the motion judge. That
    is what happened here.

[9]

ARCA
    then moved to dismiss or stay this action on the basis that the issue whether
    ARCA owed Amtim any money was
res judicata
,

that this action
    was a collateral attack on the U.S. District Court judgment and that the doctrine
    of issue estoppel applied. It submitted that Ontario ought to recognize and
    enforce the District Court judgment and that this action was a collateral
    attack on it.

[10]

In dismissing
    ARCAs motion, the motion judge reviewed the law on recognition and enforcement
    of foreign judgments. Ontario courts will recognize and enforce a foreign
    judgment where the foreign court had jurisdiction according to Ontarios
    jurisdiction rules. That is, (1) the defendant consented, submitted or attorned
    to the foreign court; (2) the defendant was resident or present in the foreign
    jurisdiction when the proceedings were commenced; or (3) there was a real and
    substantial connection between the defendant and the cause of action in the
    forum. Only the third criterion was in issue.

[11]

The U.S. District
    Court did not consider the merits of the dispute. The motion judge held that
    ARCAs U.S. action was a preemptive strike against a natural plaintiff (at
    para. 33). He observed that ARCA obtained the default judgment pursuant to special
    declaratory relief legislation. Under that legislation, the motion judge noted,
    U.S. Federal Courts have unique and substantial discretion to declare
    parties rights (at para. 30). Those courts consider whether a declaratory
    judgment is sought merely as a procedural device, and may consider which party
    is the true plaintiff; they may deny relief if the proceeding is a tactical
    maneuver to prevent an injured party from litigating in its forum. In this
    case, the motion judge noted the record in the District Court action did not
    refer to the Ontario proceedings and did not include any evidence of Amtims
    calculations under the contracts.

[12]

The motion judge
    concluded that the Ontario action did not subject ARCA to a proceeding for the
    same cause of action, because the Ontario action sought damages rather than a
    declaration. He found Ontario had the real and substantial connection to the
    action on the grounds that: Amtim provided its services in Ontario; Amtim never
    had any contact with Minnesota; the contracts provided that Ontario law
    governed the agreements and they are to be enforced in Ontario. He concluded
    that Minnesota did not have a real and substantial connection to the action.
    Moreover, because the District Court did not adjudicate the merits, he held the
    doctrines of issue estoppel and
res judicata
did not apply.

[13]

Finally, even
    if the requirements for the doctrines of issue estoppel and
res judicata
were
    met, the motion judge would have exercised his discretion to refuse to apply
    them. The underlying purpose of these doctrines is to balance the public
    interest in finality of litigation with the public interest of ensuring a just
    result on the merits. He held that dismissal of Amtims action on the basis of
res
    judicata
or issue estoppel would be inconsistent with the ends of justice
    and deprive an Ontario company of a hearing on the merits in this province of a
    claim for compensation that is integrally tied to Ontario (at para. 38).

[14]

The appellant
    makes the following submissions. The motion judge erred in principle in
    exercising his discretion in the manner he did. Amtim made a conscious decision
    not to participate in the Minnesota proceeding. It should not be rewarded for
    this conduct. The motion judge ignored the fact there was more than one
    jurisdiction with a real and substantial connection because on ARCAs
forum
    non conveniens
motion Gordon J. had accepted that Minnesota had
    jurisdiction
simpliciter
. The motion judge therefore erred in finding
    that there was only one jurisdiction with a real and substantial connection,
    Ontario, and that the matter should be heard here. The fact that a full hearing
    on the merits did not take place is Amtims fault.

[15]

We disagree. For
    the purposes of this appeal, we are prepared to accept, on the basis of Gordon
    J.s conclusion, that both Ontario and Minnesota had jurisdiction over this
    dispute on the real and substantial connection test. However, the doctrines of
res
    judicata
and issue estoppel, as well as the rule against collateral attack
    and abuse of process, were developed to advance the ends of justice. They are
    intended to promote the orderly administration of justice and are not to be
    mechanically applied where to do so would work an injustice. See
Danyluk v.
    Ainsworth Technologies Inc.
, 2001 SCC 44, [2001] 2 S.C.R. 460, at paras.
    1, 19, 20, 33.

[16]

Even assuming
    that the motion judge erred in holding that
res judicata
and

issue
    estoppel were not made out, he had discretion not to apply them if, taking into
    account the entirety of the circumstances, to do so would result in injustice:
Danyluk
,

at para. 80.

The motion judge exercised his discretion not to
    grant equitable relief for two reasons. They are: (1) there had not been a
    hearing on the merits and (2) the claim for compensation is integrally tied to
    Ontario.

[17]

At the time of
    ARCAs
forum non conveniens
motion, when Gordon J. observed that
    Minnesota had jurisdiction
simpliciter
, the District Court had already
    taken jurisdiction and had granted a default judgment. Although he accepted
    that the District Court had jurisdiction, Gordon J. held that Ontario had a
    more real and substantial connection with the litigation. His decision was
    appealed and the appeal was dismissed. Therefore, in holding that the
    litigation was integrally tied to Ontario, we do not read the reasons of the
    motion judge as disclosing any error in principle in the exercise of his
    discretion.

[18]

We have
    considered the comity issue. We fully recognize the importance of comity and
    respect for orders of courts of other jurisdictions. Nevertheless, there were a
    host of factors in this case, most of which were expressly considered by the
    motion judge, that justified the exercise of his discretion not to stay the
    proceedings. These included: the minimal connections to Minnesota; the absence
    of any determination of the issues on the merits in the District Court; and the
    fact that the District Court action had no enforcement effect and was commenced
    solely as a defensive measure.

[19]

We are comforted
    by the fact that the jurisprudence suggests that the U.S. District Court would
    be concerned by a race to
res judicata
and, as conceded, it was not informed
    of the Ontario proceedings, or apprised of any calculation with respect to the
    damages claimed, when it was asked to grant default declaratory judgment.
    Ontario courts have refused to recognize negative declaratory relief where the
    purpose of the proceeding is to bar the natural plaintiffs claim in the
    jurisdiction with the closest connection to the litigation: see
Wolfe v.
    Pickar
, 2011 ONCA 347, 332 D.L.R. (4th) 157.

[20]

The appeal is
    therefore dismissed.

[21]

Costs of the
    appeal are to the respondent and are fixed in the amount of $22,000 inclusive
    of all applicable taxes and disbursements.

Karen
    M. Weiler J.A.

Paul
    Rouleau J.A.

G.R.
    Strathy J.A.


